Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
Applicant’s amendment files 12/23/2020. Claims 1, 9, 14, 17, 19, 20, and 22 have been amended. Claims 1-22 are pending.

Response to Arguments
Applicant's arguments filed 12/23/2020 have been fully considered but they are not persuasive, and are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	The applicant argues that the limitations of “establish a first wireless connection with the external device. control the controller to switch a power state from the first power state, which is a power off state, to a second power state which is an awake power state,, wherein the first wireless connection with the external device is disconnected when the power state of the controller changes from the first power state to the second power state, and establish a second wireless connection with the external device.”

	Therefore, the examiner very respectfully disagree with the applicant, because Yang discloses the limitation of establish a first wireless connection with the external device. control the controller to switch a power state from the first power state, which is a power off state, to a second power state which is an awake power state,, wherein the first wireless connection with the external device is disconnected when the power state of the controller changes from the first power state to the second power state, and establish a second wireless connection with the external device.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-13, and 17-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
Yang et al. (here in after Yang) (US 2017/0180918).

Regarding claim 1, Yang discloses a display device (fig.2, element 100, par.53, abstract), comprising:
 a display (fig.2, element 170, par.170);
 a speaker ( fig.2, element 176, par. 115);
a communicator (fig.2, element 130, par. 53) comprising communication circuitry (fig.2, elements 132-133, par.86)  configured to perform wireless communication;
a memory (read as storage) configured to store one or more instructions (fig.2, element 180, par.56) ; and a controller  (fig.2, element 110, par. 57) comprising at least one processor (fig.2, element 111, par. 59) configured to execute at least one of the one or more instructions, wherein,
the communicator is further configured to; in response to a wireless connection request being received from an external device (read as remote controller) (see fig.2, element 200) while the controller (fig.2, element 110) is in a first power state (read as powered-off mode) in which the display is in a screen-off state (read as screen off)(par.39, fig.3, element 310) , transmit, to the external device, a response indicating acceptance of a wireless connection request, establish a first wireless connection with the external device (fig.2, elements 133, 232, par.205-209), control the controller to switch a power state from the first power state, which is a power off state(read as powered-off mode) to a second power state, which is an awake power state (read as waked-up) (see fig.1, and 2, par. 9-12; display apparatus includes a display, a communicator connecting the display apparatus with a remote controller, and a controller controlling the display and the communicator, in which the controller may control the display apparatus to be connected with 
and transmit to the controller, boot reason information associated with the external device so that after the controller is switched to second power state the controller is configured to cause the communicator to establish a second wireless connection with the external device based on the boot reason information (read as first control information) associated with the external device 

Regarding claim 2, Yang discloses everything as applied above (see claim 1); Yang further discloses that wherein the communicator is further configured to transmit the response to the external device based on a history of performing wireless connection between the display device and the external device being present (par.209; based on history performing wireless connection).

Regarding claim 3, Yang discloses everything as applied above (see claim 1); Yang further discloses  wherein the communicator is further configured to cause the display device to perform a background power-on operation, and to transmit, to the controller, information including a reason corresponding to the background power-on operation based on the wireless connection request being received (fig.3-4, par. 242-247; . display apparatus 100 may receive the first control information from the remote controller 200 by the control of the controller 110. The display apparatus 100 is changed from the standby to the wake up mode depending on the received first control information).

Regarding claim 4, Yang discloses everything as applied above (see claim 1); Yang further discloses wherein the wireless communication is Bluetooth communication, and
the wireless connection request is Bluetooth connection request (fig.2, elements 133, 232, par.205-209).

Regarding claim 5, Yang discloses everything as applied above (see claim 1); Yang further discloses wherein the controller is configured to: obtain connection information for Bluetooth connection to the external device, and perform Bluetooth connection to the external device, based on the reason and the connection information (fig.2, elements 133, 232, par.205-209).

Regarding claim 8, Yang discloses everything as applied above (see claim 1); Yang further discloses wherein the wireless communication is Bluetooth communication, the wireless connection request is Bluetooth connection request, the communicator comprises a Bluetooth communicator (fig.2, element 133, par. 86) comprising Bluetooth communication circuitry, and wherein the Bluetooth communicator comprises: a Bluetooth module comprising Bluetooth communication circuitry configured to transmit and/or receive a Bluetooth signal (fig.2, elements 232, 133, par.86-87; Bluetooth module 133 communicate with the Bluetooth module 232 of remote controller), and to store first information corresponding to Bluetooth connection information of devices having been Bluetooth-connected to the display device (fig.2, elements 112,; first storage information ROM, and EPROM); and a Bluetooth processor configured to operate based on the display device being powered on, and to store the first information (par.87-88; Bluetooth communicator comprises a Bluetooth processor).

Regarding claim 9, Yang discloses everything as applied above (see claim 1); Yang further discloses wherein based on the Bluetooth connection request being received while the controller is in the first power state, and based on the Bluetooth connection information of the external device corresponding to the first information, the Bluetooth module is further configured to control the response to be transmitted to the external device (fig.3-4, par. 242-247; . display 

Regarding claim 10, Yang discloses everything as applied above (see claim 8); Yang further discloses wherein the Bluetooth module is further configured to wake up the controller based on the Bluetooth connection information of the external device corresponding to the first information, and wherein the controller is configured to: be awakened by the Bluetooth module, and control the display device to perform a background power-on operation(fig.3-4, par. 242-247; . display apparatus 100 may receive the first control information from the remote controller 200 by the control of the controller 110. The display apparatus 100 is changed from the standby to the wake up mode depending on the received first control information).

Regarding claim 11, Yang discloses everything as applied above (see claim 8); Yang further discloses wherein the Bluetooth module is further configured to: perform an operation related to Bluetooth connection in a low power mode (LPM) (par. 210; low power mode); and wherein the Bluetooth processor is further configured to: perform an operation related to Bluetooth connection in a host controller interface (HCI) mode (par.89; HCI mode) .

Regarding claim 12, Yang discloses everything as applied above (see claim 8); Yang further discloses wherein the Bluetooth module is further configured to: wake up the controller and disconnect Bluetooth communication to the external device performed in a LPM mode(par. 210; low power mode), based on the first information corresponding to the Bluetooth connection 

Regarding claim 13, Yang discloses everything as applied above (see claim 8); Yang further discloses wherein the controller is configured to transmit, to the external device, information indicating that an operation for reconnecting the Bluetooth communication is performed after disconnection (par.209, 217, and 219).

Regarding claim 17, Yang discloses a method of controlling a display device (fig.2, element 100, par.53, abstract) , the display device comprising a display(fig.2, element 170, par.170) , a speaker( fig.2, element 176, par. 115), a communicator (fig.2, element 130, par. 53) comprising communication circuitry configured to perform wireless communication (fig.2, elements 132-133, par.86), a memory (read as storage) configured to store one or more instructions (fig.2, element 180, par.56), and a controller (fig.2, element 110, par. 57) comprising at least one processor (fig.2, element 111, par. 59) configured to execute at least one of the one or more instructions, the method comprising: receiving, by the communicator from an external device, a wireless connection request for audio transmission, based on display device being in power-off state (par. 98, 114, and 248; the instructions can be a voice volume of a user and the surrounding environment, and controller instruct the supplier to supply power depends on different power consumption based on sound); in response to a wireless connection request being received from an external device (read as remote controller) (see fig.2, element 200) while the controller (fig.2, element 110) is in a first power state, which is a power off state (read as powered-off mode) in 
and transmit to the controller, boot reason information associated with the external device so that after the controller is switched to second power state the controller is configured to cause the communicator to establish a second wireless connection with the external device based on the boot reason information (read as first control information) associated with the external device transmit, to the controller, boot reason information associated with the external device (see par.11-12, and 20-22).

Regarding claim 18, Yang discloses everything as applied above (see claim 17); Yang further discloses wherein the transmitting of the response comprises, transmitting, by the communicator, the response to the external device based on a history of performing wireless connection between the display device and the external device being present (par.209; based on history performing wireless connection).

Regarding claim 19, Yang discloses everything as applied above (see claim 17); Yang further discloses performing, by the display device, a background power-on operation based on the wireless connection request being received; obtaining a reason corresponding to the background power-on operation, and connection information for wireless connection to the external device; and performing, by the controller, the second wireless connection to the external device, based on the reason and the connection information (fig.3-4, par. 242-247; . display apparatus 100 may 

Regarding claim 20, Yang discloses everything as applied above (see claim 17); Yang further discloses completing, by the controller of the display device, the second wireless connection to the external device; and automatically performing the wireless connection (fig.3-4, par. 242-247;. display apparatus 100 may receive the first control information from the remote controller 200 by the control of the controller 110. The display apparatus 100 is changed from the standby to the wake up mode depending on the received first control information).

Regarding claim 21, Yang discloses everything as applied above (see claim 17); Yang further discloses wherein the first power state is a power-off state (par.9).

Regarding claim 22, Yang discloses everything as applied above (see claim 1); Yang further discloses wherein the information corresponds to an operation to be performed by the controller after the power state of the controller is switched to the second power state (see fig.1, and 2, par. 9-12; display apparatus includes a display, a communicator connecting the display apparatus with a remote controller, and a controller controlling the display and the communicator, in which the controller may control the display apparatus to be connected with the remote controller depending on an advertising packet received from the remote controller through the communicator, when a mode of the powered-off display apparatus is changed to a standby mode and control content to be displayed on the display depending on control information received .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7, and 14-16 are rejected under 35 U.S.C. 103 as being un-patentable over Yang et al. (here in after Yang) (US 2017/0180918), in view of Lee et al. (here in after Lee) (US 2019/0089925).

Claims 6-7, and 14-16 are rejected under 35 U.S.C. 103 as being un-patentable over Yang et al. (here in after Yang) (US 2017/0180918), in view of Lee et al. (here in after Lee) (US 2019/0089925).

Regarding claim 6, Yang discloses everything as applied above (see claim 5); except wherein the connection information comprises a Bluetooth media access control (BT MAC) address of the external device.
Lee discloses (par.202, 212; advertising signal comprises BT MAC address of external device).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve the connection between display device and external device as taught by Yang with BT MAC address of external device as taught by Lee in order to transfer audio from external device to display.

Regarding claim 7, Yang discloses everything as applied above (see claim 4); and further discloses wherein, the communicator is further configured to cause the display device to perform a background power-on operation based on the Bluetooth connection request being received (fig.3-4, par. 242-247;. display apparatus 100 may receive the first control information from the remote controller 200 by the control of the controller 110. The display apparatus 100 is changed from the standby to the wake up mode depending on the received first control information).
	Yang never explicitly discloses that sound mirroring being received from an external device while the display device is in a power-off state.
	In a similar endeavor, Lee discloses (fig.5, par. 4-5, 94-103) that audio transmission being received from the external device.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve the connection between display device and external device as taught by Yang with audio transmission as taught by Lee in order to transfer audio from external device to display.

Regarding claim 14, Yang discloses everything as applied above (see claim 4); except wherein the Bluetooth connection request comprises: a connection request for sound mirroring through Bluetooth communication.
In a similar endeavor, Lee discloses (par.4-5; request for sound mirroring).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve the connection between display device and external device as taught by Yang with the sound mirroring as taught by Lee in order to transfer audio from external device to display.

Regarding claim 15, Yang discloses everything as applied above (see claim 8); Yang further discloses wherein the controller is configured to: be awakened by the Bluetooth module,
control the display device to perform a background power-on operation, complete Bluetooth connection to the external device (fig.3-4, par. 242-247; display apparatus 100 may receive the first control information from the remote controller 200 by the control of the controller 110. The display apparatus 100 is changed from the standby to the wake up mode depending on the received first control information), 
	Yang keeps silent about a sound mirroring service to be automatically performed.
	In a similar endeavor, Lee discloses (par.4-5) sound mirroring.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve the connection between display device and external device as taught by Yang with the sound mirroring as taught by Lee in order to transfer audio from external device to display.

Regarding claim 16, Yang discloses everything as applied above (see claim 1); Yang further discloses (par.83; display is sink device and remote controller is source device).
	Yang keeps silent about wherein the audio transmission comprises audio transmission for sound mirroring.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve the connection between display device and external device as taught by Yang with the sound mirroring as taught by Lee in order to transfer audio from external device to display.
	In a similar endeavor, Lee discloses (par.4-5) sound mirroring.
	Therefore, it would be obvious to improve the connection between display device and external device as taught by Yang with the sound mirroring as taught by Lee in order to transfer audio from external device to display.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAX MATHEW whose telephone number is (571)272-2378.  The examiner can normally be reached on 7-8 am, 9-2 pm, 3.30-5.30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang-Hurst Kathy can be reached on (571)270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAX . MATHEW/
Patent Examiner




/KATHY W WANG-HURST/Supervisory Patent Examiner, Art Unit 2644